Citation Nr: 0421358	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  95-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and a bipolar disorder.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's father


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

Service documents reveal the veteran had various periods of 
active duty for training and inactive duty training in the 
1980's and 1990's.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 1996.  He testified at a Board videoconference 
in February 2000.  He testified at a personal hearing before 
the Board in Washington, D.C. in April 2004.  The issue on 
appeal was originally before the Board in November 2000 at 
which time it was remanded for additional evidentiary 
development.  

The Board notes the veteran had also perfected claims of 
entitlement to service connection for left shoulder injury, 
for left knee injury for headaches and for a low back 
disability.  The veteran withdrew some of these claims via 
correspondence received in January 2003 and withdrew the rest 
at the time of an April 2004 hearing conducted by the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  Associated with the claims 
file are numerous diagnoses of mental disorders including 
brief reactive psychosis, recurrent major depression, anxiety 
disorder not otherwise specified, schizophrenia, 
schizoaffective disorder, PTSD and bipolar disorder.  

A VA PTSD examination was conducted in October 2001.  The 
examiner reviewed the six claims files and interviewed the 
veteran.  He determined that the veteran did not have PTSD, 
but did have manic type bipolar disorder.  Significantly, the 
examiner attributed the onset of the bipolar disorder to June 
25, 1989, "when the veteran had his first breakdown while on 
his TDY."  

It is not apparent to the Board what the veteran's actual 
duty status was on June 25, 1989.  Associated with the claims 
files is a letter dated in May 1989 informing the veteran 
that he is to report for 12 days of annual training from June 
24 to July 5, 1989.  This record does not indicate what type 
of training the veteran was undergoing at the time.  This is 
significant as service connection is not warranted for 
diseases noted during inactive duty training (only injuries).  
38 U.S.C.A. §§ 101(24), 106.  The Board finds the RO must 
verify whether the was on active duty for training or 
inactive duty on June 25, 1989.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record take 
any necessary action to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

2.  The RO should verify through official 
channels whether the veteran was serving 
on active duty for training or inactive 
duty training on June 25, 1989.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD and a bipolar disorder.  If the 
benefit sought is not granted, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




